DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-28 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “generating…. a second palette….., wherein the second palette is generated by interpolating the second palette” that is indefinite, because it is unclear as to how said second palette be interpolated to generate the second palette.
Claim 21 recites the limitation: “generating…. a new tonal palette….., by interpolating the new tonal palette” that is indefinite, because it is unclear as to how said new tonal palette be interpolated to generate said same new tonal palette.

For examination purpose, the Examiner interprets the limitation to include the second palette being generated by interpolating the first (or new tonal) palette.
Claims 2-8 and 22-28 recite the problems of claims 1 and 21, by dependence, and are, therefore, rejected under the same rationale.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 9-10, 18-19, 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (US 20170287171) in view of Whitehead et al. (US 20180350323).
Considering claim 1, Grams discloses a computer-implemented method (see abstract), comprising: receiving (116, fig. 1), by a palette generation module of a computing system (item 100, fig. 1), an input color value (e.g., Color K) that represents an input color (see fig. 1 and paragraph 4); identifying, by the palette generation module, a first palette from a plurality of reference palettes that each include a set of colors, the first palette being identified using the input color (see paragraphs 26-27); in response to identifying the first palette, selecting, by the palette generation module, a particular color of the first palette based on a minimum computed distance between the input color and the colors of the first palette (see paragraphs 22, 26-27 and 45-46, wherein the calculated distance between the representative color and each input color palette defines the minimum computed distance between the input color and the colors of the color palette); and generating, by the palette generation module, a second palette that includes a second set of colors, [wherein the second palette is generated by interpolating the second palette] based on the minimum computed distance used to select the particular color of the first palette (see paragraphs 22-24). 
Grams fails to teach generating a second palette by interpolating the first palette, which is disclosed by Whitehead. See paragraphs 47-48 and 65-68. 
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filling date of the invention to have modified the  feature of Grams to include generating a second palette by interpolating the first palette, in the same conventional manner as taught by Whitehead, in order to transition from a first color palette associate with a bright ambient light level to a second color palette associated with a dim ambient light level, hence improving the quality of image displayed on the display screen. See paragraphs 67-68 of Whitehead.
As per claim 9, Grams, as modified by Whitehead, discloses generating a shade index comprising color shade variations for the particular color of the first palette. See paragraph 27.
Claim 10 relates to a computing system which performs substantially the same technical features as those of claim 1. As the limitations of claim 1 were found obvious over the combined teachings of Grams and Withehead, it is readily apparent that the 
Claim 18 is rejected under the same rationale as claim 9.
Claim 19 relates to a non-transitory machine-readable storage devices for storing instructions that are executable by one or more processing devices to execute the steps performed the computing system of claim 10. Claim 19 has substantially the same technical features as those of claim 1 or 10. Accordingly, the same reasoning as in claim 10 can be applied to claim 19, because the memory storing instructions, the computer and display are intrinsic part of the computing system generating the color palettes in Grams and Whitehead.
Regarding claim 21, Grams discloses a method for generating a tonal palette (122, fig. 1) including a plurality of colors (124a -124h) (see abstract), the method comprising the steps: obtaining an input color (see fig. 1 and paragraph 4); determining from a plurality of predetermined reference palettes a reference palette closest to the input color (see paragraphs 26-27, wherein the input color palette linked in advance to the application color palette corresponds with reference palette); determining a minimum color distance between the input color and the colors included in the closest reference palette (see paragraphs 22, 26-27 and 45-46, wherein the calculated distance between the representative color and each input color palette defines the minimum computed distance between the input color and the colors of the color palette); and generating a new tonal palette from the reference palette [by interpolating the new tonal palette] based on the reference palette and the minimum color distance (see paragraphs 22-24).
Grams fails to teach generating a new tonal palette by interpolating the reference palette, which is disclosed by Whitehead. See paragraphs 47-48 and 65-68. 
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filling date of the invention to have modified the  feature of Grams to include generating a second palette by interpolating the reference palette, in the same conventional manner as taught by Whitehead, in order to transition from a first color palette associate with a bright ambient light level to a second color palette associated with a dim ambient light level, hence improving the quality of image displayed on the display screen. See paragraphs 67-68 of Whitehead.
As per claim 22, Grams, as modified by Whitehead, discloses the closest reference palette is determined from the plurality of predetermined reference palettes as a reference palette that includes a color with minimum color distance to the input color. See paragraphs 22, 26-27 and 45-46.
As per claim 28, Whitehead, as modified by Grams, discloses the interpolation is such that the input color is included in the new tonal palette. See paragraphs 47-48.

s 3, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (US 20170287171) in view of Whitehead et al. (US 20180350323) and further in view of Kress (US 20080123144).
As per claim 3, Grams and Whitehead fail to teach a palette represented by at least one parameter for a dimension of a multi-dimensional LAB color space, which is disclosed by Kress (see paragraph 6 in light of paragraphs 46-47).
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filling date of the invention to have modified the teachings of Grams and Whitehead to include a palette represented by at least one parameter for a dimension of a multi-dimensional LAB color space, in the same conventional manner as taught by Kress, in order to conceptually visualize the whole color gamut, wherein the luminance is suitably represented on a vertical axis.
Claim 12 is rejected under the same rationale as claim 3.
As per claim 24, Grams and Whitehead fail to teach colors for comparison are converted to LAB color space before determining color distance, which is disclosed by Kress (see paragraph 6 in light of paragraphs 46-47).
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filling date of the invention to have modified the teachings of Grams and Whitehead to include colors for comparison are converted to LAB color space before determining color distance, in the same conventional manner as taught by Kress, in .

7.	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (US 20170287171) in view of Whitehead et al. (US 20180350323) and further in view of Cuciurean-Zapan et al. (US 20140268258), hereinafter Zapan.
As per claim 17, Grams and Whitehead fail to teach a color distance being determined based on CIEDE2000 metric, which is disclosed by Zapan (see paragraph 23).
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filling date of the invention to have modified the teachings of Grams and Whitehead to include a color distance being determined based on CIEDE2000 metric, in the same conventional manner as taught by Zapan, in order to calculate the amount of a color difference between a color value and a value of a known reference color.
Claim 23 is rejected under the same rationale as claim 17.

Allowable Subject Matter
8.	Claims 2, 4-11, 13-16, 18, 20, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the 
comprises: interpolating colors of the second palette by using the distance value to compute a respective offset value for each color of the first palette; generating a plurality of different color variations of the input color by applying the respective offset value to a color value for each color of the first palette; and generating the second palette using the plurality of different color variations of the input color, where the plurality of different color variations corresponds to the second set of colors (as recited in claims 2, 11 and 20), the method of claim 3, wherein generating the second palette comprises: computing an interpolation of the first color palette as a vector operation for each dimension of the multi-dimensional LAB color space (as recited in claims 4 and 13); interpolation of the new tonal palette is computed as a vector operation in LAB color space (as recited in claim 25).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shugrina et al. (US 20170322661) discloses an interactive palette interface includes a color picker for digital paint applications.
	Richards et al. (US 20180052057) discloses Imaging systems and methods are disclosed for generating enhanced visual representations of captured data such as infrared image data.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/25/2021